Citation Nr: 1109860	
Decision Date: 03/14/11    Archive Date: 03/24/11

DOCKET NO.  05-14 483A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for right knee disorder, to include retropatello femoral syndrome.

2.  Entitlement to service connection for a left eye disorder, including astigmatism.

3.  Entitlement to service connection for a deviated septum.

4.  Entitlement to service connection for a right wrist disorder.

5.  Entitlement to service connection for a low back disorder, including lumbar degenerative disc disease.

6.  What initial evaluation is warranted post-arthroscopic residuals of a right rotator cuff repair?

7.  What initial evaluation is warranted for migraine headaches?

8.  What rating is warranted for Grave's disease since October 13, 2003?
REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from December 1975 to May 1996.

This appeal to the Board of Veterans' Appeals (Board) arose from a September 2004 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Roanoke, Virginia, which-in pertinent part, granted service connection for the post-operative residuals of a right shoulder rotator cuff repair, and for migraine headaches.  An initial rating of 10 percent was assigned for the right shoulder disorder and a noncompensable rating for migraines, each effective from October 13, 2003.  The rating decision denied the service connection claims, and the Veteran perfected an appeal of the noted initial ratings and service connection claims.

The Veteran appeared at a Board hearing in July 2010 before the undersigned Veterans Law Judge.  A transcript of the hearing testimony is associated with the claims file.  The undersigned held the hearing record open for the submission of additional evidence.  No additional evidence was received.  The Veteran withdrew his request for a hearing with a decision review officer at the local RO after it was scheduled.

The issue of entitlement to service connection for a cervical disorder, including degenerative joint and disc disease, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for a right knee disorder, and entitlement to an initial evaluation higher than 30 percent for Grave's disease are addressed in the REMAND portion of the document below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The preponderance of the evidence is against finding that an acquired left eye disorder is related to an in-service disease or injury.

2.  The preponderance of the evidence is against finding that a deviated septum is related to an in-service disease or injury.

3.  The preponderance of the evidence is against finding that a currently diagnosed right wrist disorder is related to an in-service disease or injury.

4.  The preponderance of the evidence is against finding that a low back disorder, including lumbar degenerative disc disease, is related to an in-service disease or injury.

5.  Postoperative residuals of a right shoulder rotator cuff repair have not been manifested by either ankylosis or a limitation of right shoulder motion to shoulder level or lower at any time during the initial rating period.

6.  The Veteran's migraines have not been manifested by very frequent completely prostrating and prolonged attacks that have been productive of severe economic inadaptability at any time during the initial rating period.


CONCLUSIONS OF LAW

1.  A left eye disorder was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303 (2010).

2.  A deviated septum disorder was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.159, 3.303.

3.  A right wrist disorder was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.159, 3.303.

4.  A low back disorder was not incurred in or aggravated by active service, nor may lumbar arthritis be presumed to have been incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309(a) (2010).

5.  The requirements for an initial evaluation higher than 10 percent for postoperative residuals of right shoulder surgery are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5014-5201 (2010).

6.  The requirements for an initial evaluation of 30 percent, but no higher, for migraine headaches are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claims for higher initial ratings, because service connection, an initial rating, and an effective date have been assigned, the notice requirements of the VCAA, 38 U.S.C.A. § 5103(a) have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Consequently, discussion of VA's compliance with VCAA notice requirements as they relate to the increased rating claims would serve no useful purpose.

With respect to the service connection claims, the requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in November 2003 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain.  In May 2009, VA provided notice how disability ratings and effective dates are assigned.  The claims were readjudicated in an October 2009 supplemental statement of the case.  Thus, any timing-of- notice error was cured and rendered harmless.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

in the event service connection is granted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Board, however, finds the omission was not prejudicial.

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  While the Veteran may not have received full notice prior to the initial decision he was afforded a meaningful opportunity to participate in the adjudication of the claims.  Further, the claims were twice reviewed on a de novo basis, as shown in the statement of the case and the Supplemental Statement of the Case.  In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  See 38 C.F.R. § 3.159(c).  Thus, the Board may address the merits of the appeal.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by an appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Service Connection

Governing Law and Regulation

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of a term of active duty service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§  3.307, 3.309(a).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical status may, but will not always, constitute competent medical evidence.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007). 

Analysis

Left eye.

Service treatment records note the Veteran wore glasses to correct a refractive error.  There is no evidence of a treatment for, or a diagnosis of, eye disease or injury during active service.  A refractive error, including astigmatism, is a congenital defect.  Congenital defects and refractive error of the eyes are not deemed by applicable legislation to be diseases or injuries for service connection purposes.  See 38 C.F.R. § 3.303(c).

The Board notes the Veteran's post-service treatment records for his pre-glaucoma state.  Those records, however, contain no suggestion whatsoever connecting a pre-glaucoma state with his active service.  Thus, the benefit sought on appeal is denied.

Deviated Septum.

The Veteran noted in several written submissions and at the hearing that he was diagnosed with a deviated septum during his active service while he was assigned to the Pentagon.  The service treatment records do not at all verify his assertion.  Complaints of, and treatment for, upper respiratory infections are documented, but there is no diagnosis of a deviated septum during or after active service.  An August 1979 X-ray request notes swelling over the right maxillary lateral right face and the request to rule out sinusitis.  The X-ray was interpreted as showing a well developed and clear paranasal sinus.

A December 1986 entry notes upper respiratory complaints, but the physical examination noted no salient physical findings.  The assessment was myositis upper respiratory infection.  In March 1983 the Veteran complained of ear problems and congestion.  Physical examination revealed maxillary frontal sinus tenderness.  The assessment was otitis media/frontal sinusitis.

With regard to the Veteran's assertion that he was diagnosed with a deviated septum at the Pentagon, the Board has to make two separate determinations. First, is he competent to make the statements, and if competent, are the statements credible. Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).

Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Lay evidence may be competent to establish medical etiology or nexus. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

Here, the Veteran, although not a medical professional, is still competent to report a contemporaneous diagnosis by a competent professional-if the Board finds his assertion credible and reliable.  While he is competent to describe breathing difficulty and upper respiratory congestion, diagnosing a deviated septum is beyond the knowledge and experience of an average layman.  Simply put, mere congestion, and/or breathing difficulties, do not ipso facto equal the presence of an in-service deviated septum.  See 38 C.F.R. § 3.159(a)(1).  The Board's assessment of the evidence, including that below, leads to the finding that the Veteran's recall is not reliable on this matter and therefore incredible.

The several Reports Of Medical Examination in the service treatment records, to include periodic physical examinations and examinations after a promotion, note the Veteran's nose was assessed as normal.  As set forth earlier, the occasions on which he was treated for upper respiratory complaints did not result in a finding or diagnosis of deviated septum.  A July 2004 VA fee-basis examination, conducted more than eight years postservice, did not note any abnormality of the nose, and there is no indication of a diagnosis of a deviated septum in the Veteran's post-service treatment records.

Of note is a September 2007 entry to the effect the Veteran had a deviated septum and desired surgical correction, but a deviated septum was noted as a provisional diagnosis pending follow-up.  (Emphasis added).  There is no evidence of a follow-up, and the Veteran's problem list in his outpatient records note sinusitis but not a deviated septum.  

In February 2008, the appellant complained of forehead pain, frontal sinus pain, and sinus pressure.  Examination of the nose revealed mucoid nasal discharge, cloudy nasal discharge, and frontal sinus tenderness.  The pharynx showed no mucosal abnormalities.  The assessment was sinusitis.  A deviated septum was not diagnosed. 

Therefore, the preponderance of the evidence is against finding that was, or is, a diagnosis of deviated septum made by a medical professional.   In light of the absence of a diagnosis of the claimed disorder, the first requirement for service connection is not met.  Thus, the Board finds the preponderance of the evidence requires the Board to deny the claim.  38 C.F.R. § 3.303.  

Right Wrist.

Service treatment records are silent for any complaints or treatment for right wrist symptoms.  A February 1996 Medical Assessment done as part of the Veteran's physical examination at retirement asked if there were any disorders for which the service member had not sought treatment during active service.  The Veteran indicated a sprained right wrist.  There was, however, no finding of any right wrist abnormality.

The discussion above on the Veteran's competency and credibility is incorporated here by reference.  In his November 2004 notice of disagreement, the Veteran asserted his initial complaint was diagnosed at Ft. Knox in 1977.  The Board is constrained to reject this assertion.  Service treatment records note no complaints related to the right wrist.  At his retirement examination the Veteran noted that he had not sought treatment for his claimed sprained right wrist.  That entry is corroborated by the absence of any notation or finding related to the right wrist at the periodic physical examinations conducted during his active service.  Those Reports Of Medical Examination note the right shoulder as the only upper extremity assessed as abnormal.

In his notice of disagreement the Veteran stated that, while he had not sought treatment, he had experienced right wrist pain since his retirement.  In this regard, post-service treatment records note general examinations to include recording the history reported by the appellant at that time.  Other than for his right shoulder, these records do not show evidence of myalgias or soft tissue swelling.  There are no notations of right wrist pain.  There is no evidence of a diagnosed right wrist disorder.  

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  38 U.S.C.A. § 1110.  In the absence of proof of present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  Sanchez- Benitez v. West, 13 Vet. App. 282, 285 (1999).
Thus, the Board is constrained to find the preponderance of the evidence is against the claim.  38 C.F.R. § 3.303.  The benefit sought on appeal is denied.


Low Back.

The Veteran asserts he was diagnosed with lumbar pathology at L5-6 during his active service, and again in 2001.  The earlier discussion on lay competency and credibility is incorporated here by reference.  The Board rejects the Veteran's assertions as unreliable and incredible.

Service treatment records note no instances of complaints, findings, or treatment for low back symptomatology.  The Veteran's February 1996 Report Of Medical History at his retirement examination specifically notes the appellant's denial of any prior history of recurrent low back pain.  Post-service medical records note no X-ray or other findings related to the low back.  They are also silent as to any complaints related to the low back.  The Board notes, however, significant evidence related to the Veteran's cervical spine, to include a May 2001 MRI examination report that showed multilevel disc protrusions at C3-4, C4-5, and C5-6.

Although the ability to distinguish between neck and low back pain and other symptoms is clearly within the province of the average lay person, the Board cannot ignore the state of the probative medical evidence.  Other than the Veteran's assertions, there simply is no evidence of a current lumbar spine disorder.  In light of the absence of evidence of a currently diagnosed lumbar disorder, the Board is constrained to find the preponderance of the evidence is against the claim.  38 C.F.R. § 3.303.  The benefit sought on appeal is denied.


Increased Ratings

Governing Law and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58.  In Fenderson v. West, 12 Vet. App. 119 (1999), however, it was held that the rule from Francisco does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, as is the case with the Veteran's headache and right shoulder disorders.  Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as 'staged' ratings.  Id. at 126.

Migraine Headaches.

As noted earlier, the September 2004 rating decision assigned an initial noncompensable rating.  See 38 C.F.R. § 4.31.  The Veteran has consistently asserted that his headache disorder more nearly approximates a compensable rating.

Under 38 C.F.R. § 4.124a, Diagnostic Code 8100 when there are very frequent completely prostrating and prolonged migraine attacks that are productive of severe economic inadaptability, a 50 percent evaluation is warranted.  A 30 percent rating is assigned for migraine headaches when there are characteristic prostrating attacks occurring on an average of once a month over the last several months.  When there are characteristic prostrating attacks averaging one in two months over the last several months warrant a 10 percent evaluation.  38 C.F.R. § 4.124a, Diagnostic Code 8100.

Neither the rating criteria nor the United States Court of Appeals for Veterans Claims has defined the term "prostrating."  According to Webster's New World Dictionary Of American English, Third College Edition 1080 (1986), "prostration" is defined as "utter physical exhaustion or helplessness."  A very similar definition is found in Dorland's Illustrated Medical Dictionary 1367 (28th ed. 1994), in which "prostration" is defined as "extreme exhaustion or powerlessness."

The July 2004 fee-basis examination report notes the Veteran reported that he experienced migraine headaches a couple of times a week which they could last two to three days.  He described the pain as severe and throbbing in nature with some associated dizziness.  He also reported increased sensitivity to light.  He took for Fiorinal for his symptoms.  He noted further he could not function when his headaches were active.  Neurological examination revealed no abnormalities.  The examiner diagnosed migraine headaches, subjectively, with no objective factors.

The September 2004 rating decision notes that a noncompensable rating was assigned because there was no objective evidence of the symptoms listed in the rating criteria.  Significantly, however, the entire rating criteria for migraine headaches are in fact subjective.  Unless a claimant is in an inpatient status, or otherwise under constant observation, the evidence related to a headache disorder must of necessity come from the claimant or others who had an opportunity to observe him or her.  The Board finds no basis on which to find the Veteran incredible as concerns the frequency of his migraine headaches.  As a result, typical headaches a couple times a week meet the criteria for the 30 percent rating as of October 2003, the date his claim was received.  38 C.F.R. § 4.7.

The Board finds, however, that the preponderance of the most probative evidence shows that the criteria for a higher, 50 percent, rating has not been met or approximated at any during this initial rating period.  The lay statements of the Veteran's wife and daughter corroborate the assertion that his headaches render him nonfunctional during their duration, but they do not address their frequency.  The Veteran noted at the hearing that, while his low grade headaches are constant-perhaps three to five times a week, his severe prostrating attacks occurred once or twice a month.  See Transcript, p. 29.  He further noted that on average his low grade headaches responded to his medication.  Moreover, there is no evidence of severe economic inadaptability.  The Veteran has asserted that he cannot work during his attacks, but he is in fact still gainfully employed as a computer consultant.  Thus, the Board finds the Veteran's migraine headaches most nearly approximate a 30 percent rating, and they have manifested at that rate throughout this initial rating period.  38 C.F.R. §§ 4.1, 4.7, 4.124a, Diagnostic Code 8100.

Right Shoulder.

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45.

Disabilities of the shoulder and arm are rated under Diagnostic Codes 5200 through 5203.  A distinction is made between major (dominant) and minor upper extremities for rating purposes.  In the instant case, the examination reports reflect the Veteran is right handed, which means that his right shoulder is the dominant shoulder.  The RO assigned the initial 10 percent rating for the right shoulder under Diagnostic Code 5201-5014.  A hyphenated code is used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the evaluation.  See 38 C.F.R. § 4.27.

Diagnostic Code 5014-5201 indicates the Veteran's right shoulder disability is rated as osteomalacia.  Under Diagnostic Code 5014 the rating criteria require the disorder to rated as degenerative arthritis under Diagnostic Code 5003.  See 38 C.F.R. § 4.71a, Diagnostic Code 5014.  

Diagnostic Code 5003 provides that degenerative arthritis established by X-ray is rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the joint involved.  38 C.F.R. § 4.71a.  With any form of arthritis, painful motion is an important factor.  It is the intention of the rating schedule to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  A compensable evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5003 and 38 C.F.R. § 4.59 (for painful motion) is in order when arthritis is established by X-ray findings but no compensable limitation of motion of the affected joint is demonstrated.  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Where a compensable limitation of motion is demonstrated in the joint, the Lichtenfels rule is not applicable.  

The normal range of motion of the shoulder is forward elevation (flexion) from 0 to 180 degrees; abduction from 0 to 180 degrees, external rotation from 0 to 90 degrees and internal rotation from 0 to 90 degrees.  See 38 C.F.R. § 4.71, Plate I.  A 20 percent evaluation is warranted for limitation of motion of the major arm when motion is possible to the shoulder level.  Limitation of motion to midway between the side and shoulder level warrants a 30 percent evaluation for the major arm, and a 40 percent evaluation for limitation of motion of the major arm requires that motion be limited to 25 degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 5201.

The July 2004 fee-basis examination report notes the Veteran's history of a rotator cuff tear in 1995 during his active service and a surgical repair in 2002 following his retirement.  He reported complaints of pain and decreased range of motion, particularly when working on the computer.  He used Ibuprofen for relief.  Physical examination revealed no generalized muscle weakness or wasting.  The right shoulder demonstrated tenderness at the back.  Examination on range of motion revealed flexion of 0 to 160 degrees with pain, and abduction of 0 to 150 degrees, also with pain.  Neurological examination of the upper extremities was normal.  Reflexes at the biceps and triceps were 2+.  The right shoulder X-ray was interpreted as normal.  The examiner diagnosed status post rotator cuff tear repair.  The subjective symptoms noted were complaints of pain, and the objective symptoms noted were decreased range of motion and tenderness.

The objective findings on clinical examination show the Veteran's right shoulder repair residuals to most nearly approximate the assigned 10 percent rating as of the July 2004 examination.  38 C.F.R. § 4.7.  The preponderance of the evidence shows that entitlement to a higher rating was neither met nor approximated, as right shoulder range motion from 0 to 160 degrees was well in excess of flexion limited to shoulder level which would support a 20 percent rating.  See 38 C.F.R. § 4.71a, Plate I.  

Further, the examiner specifically noted that the Veteran's functional loss due to pain did not produce additional loss of range of motion, fatigue, weakness, or lack of endurance.  The examiner also noted the absence of any evidence of ankylosis.  Thus, the Board finds no factual basis for a higher rating under DeLuca.  The Veteran's submissions and testimony show that his primary complaint is chronic pain.  The assigned 10 percent is reasonable compensation for the degree of any functional loss due to pain, as his limitation of motion is in fact otherwise noncompensable.  38 C.F.R. §§ 4.7, 4.31, 4.40, 4.45; Lichtenfels, 1 Vet. App. at 488.

The June 2009 fee-basis examination report notes the Veteran denied pain, weakness, swelling, heat, redness, or giving away.  He also reported he was not then receiving treatment for the right shoulder, and that, overall, he did not have any functional impairment.  Physical examination revealed no signs of right shoulder edema, effusion, weakness, tenderness, redness, heat, subluxation, or guarding movement.  Examination on range of motion revealed full range of motion on flexion of 0 to 180 degrees.  X-rays were interpreted as within normal limits.

The objective findings on clinical examination show the Veteran's right shoulder continued to more nearly approximate a 10 percent rating.  38 C.F.R. § 4.7.  The preponderance of the evidence shows a higher rating was not met or approximated, as the range of right shoulder flexion was normal.  Further, while the examination report notes that repetitive use revealed a limitation due to pain, no additional loss of range of motion on flexion-the sphere on which the rating criteria are based.  The report also noted that repetitive use did not reveal any additional limitation due to weakness, fatigue, or lack of endurance.  The one centimeter x 0.5 centimeter rotator cuff repair scar was asymptomatic, well healed, nontender, and without any evidence of underlying tissue damage, edema, or inflammation.  Further, the scar did not limit right shoulder motion in any way.  Thus, there is no factual basis for a separate rating for the scar residual of the rotator cuff repair.  See 38 C.F.R. § 4.118.

In light of the above, the Board finds the right shoulder rotator cuff repair residuals have most nearly approximated the assigned 10 percent rating throughout this initial rating period.  38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5014-5201.  As already noted, the preponderance of the evidence shows no factual basis for a staged rating for any part of the initial rating period.

Extraschedular

In exceptional cases, where the rating schedule is deemed inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the applicable criteria, an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  38 C.F.R. § 3.321(b)(1).

The Board is precluded from granting an increased rating on an extraschedular basis in the first instance.  Id; see also Floyd v. Brown, 9 Vet. App. 88, 95 (1996).  The Board may, however, determine whether a particular claim merits submission for an extraschedular evaluation.  Brannon v. West, 12 Vet. App. 32, 35 (1998); Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Further, where the RO has considered the issue of an extraschedular rating and determined it inapplicable, the Board is not specifically precluded from affirming a RO conclusion that a claim does not meet the criteria for submission pursuant to 38 C.F.R. § 3.321(b)(1) for an extra-schedular rating.  Bagwell, 9 Vet. App. at 339.

Before the Board may refer a case for extraschedular consideration, however, there first must be a finding that the Veteran's disability picture is exceptional.  To do so, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

The Veteran's disability picture is contemplated by the rating schedule, as the very symptoms manifested by his migraine headaches and right rotator cuff residuals are included in the schedular rating criteria.  Simply put, the criteria describe the Veteran's disability level and symptomatology.  As a result, the Veteran's disability picture is not exceptional.  Thus, in the absence of such factors, the Board finds the criteria for submission for consideration of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.

In reaching this decision the Board considered the doctrine of reasonable doubt.  As the preponderance of the evidence is against the Veteran's claims, however, the doctrine is not for application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).


ORDER

Entitlement to service connection for a left eye disorder, including astigmatism, is denied.

Entitlement to service connection for a deviated septum is denied.

Entitlement to service connection for a right wrist disorder is denied.

Entitlement to service connection for a low back disorder, including lumbar degenerative disc disease, is denied.

Entitlement to an initial evaluation higher than 10 percent for postoperative residuals of a right rotator cuff repair is denied.

Entitlement to an initial evaluation not to exceed 30 percent for migraine headaches is granted, subject to the law and regulations governing the award of monetary benefits.

REMAND

Service treatment records note the Veteran's intermittent complaints of, and treatment for, right knee pain.  Notations related to the joint include a November 1990 consult that suggested rule out patella femoral syndrome.  The September 2004 rating decision notes that no further pertinent complaints were presented during the remainder of the appellant's term of active duty.  At the hearing, however, the Veteran testified that he still experienced right knee pain and swelling.  The appellant is competent to describe the right knee symptoms he has observed and experienced.  See 38 C.F.R. § 3.159(a)(2).  Further, the Board finds no basis or reason to find the Veteran not credible on this issue.  As a result, VA's duty to assist requires that the appellant be examined.  38 C.F.R. § 3.159(c)(4).

In an October 2009 rating decision, granted service connection for Grave's disease and assigned an initial 10 percent rating, effective October 2003.  The Veteran appealed the initial rating.  In a January 2010 rating decision the RO granted an increased rating from 10 to 30 percent, effective retroactively to October 2003.  The Board, however, finds no indication or evidence in the claims file that a statement of the case has been issued to address the Veteran's appeal of his initial rating.  Further, he and his representative noted at the hearing that he is not satisfied with the increase to 30 percent.  Transcript, p. 2.  In such cases, the appellate process has commenced and the Veteran is entitled to a statement of the case on the issue.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO shall issue a statement of the case with regard to the issue of entitlement to an initial evaluation higher than 30 percent for Graves disease.  If, and only if, the Veteran completes his appeal by filing a timely substantive appeal on the aforementioned issue should this claim be returned to the Board.  38 U.S.C.A. § 7104 (West 2002).

2.  Please send the Veteran a corrective VCAA notice for service connection for a right knee disorder under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that includes an explanation as to the information or evidence needed to establish a disability rating and effective date for the claims on appeal.

3.  The AMC/RO should contact the Veteran and obtain the names, addresses, and approximate dates of treatment of all health care providers, VA and non-VA, who have treated the Veteran for a right knee disorder since October 2009.  After the Veteran has signed any necessary releases, any pertinent records should be obtained and associated with the claims folder.  The AMC/RO should endeavor to obtain only records not already in the claims file.  Duplicate records should not be added to the claims file.  All attempts to procure records should be documented in the file.  If AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the veteran the opportunity to obtain and submit those records for VA review.

4.  Thereafter, the AMC/RO shall arrange a VA examination by an orthopedist to determine the etiology of any diagnosed right knee disorder.  The claims files must be made available for review as part of the examination.  Request the orthopedist to determine if there is a current right knee disorder.  If so, is it is at least as likely as not, i.e., is there a 50/50 chance that any diagnosed right knee disorder is related to the instances documented in the service treatment records, or otherwise related to the Veteran's active service.

Any opinion should be fully explained and the rationale provided.  In preparing the requested opinions, the examining physician must note the following: 

* "It is due to" means 100 percent assurance of relationship.
* "It is at least as likely as not" means 50 percent or more.
* "It is not at least as likely as not" means less than a 50 percent chance.
* "It is not due to" means 100 percent assurance of non relationship.

The examiner is further advised that the term "at least as likely as not" or a "50-50 probability" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

If the examiner is unable to provide an opinion, that fact must be stated and the reasons why an opinion cannot be provided explained.  That is, the examining physician must specifically explain why the causation of any diagnosed right knee disorder is unknowable?  The examiner is asked to attach a copy of his/her curriculum vitae to the report.

5.  Advise the Veteran that it is his responsibility to report for the VA examination, to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause include denial of the claim. 38 C.F.R. §§ 3.158, 3.655.  

6.  Thereafter, the AMC/RO must review the claims file and ensure that the foregoing development actions, as well as any other development that may be in order, has been conducted and completed in full.  The AMC/RO should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the AMC/RO must implement corrective procedures at once.

7.  Then review the Veteran's right knee claim de novo in light of the additional evidence obtained.  If the claim is not granted to his satisfaction, send him and his representative a supplemental statement of the case and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration.

The case should thereafter be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  VA will notify him if further action is required on his part.  He has the right to submit additional evidence and argument on the


matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


